Case: 16-10498   Document: 00514224355    Page: 1   Date Filed: 11/03/2017




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                                  United States Court of Appeals

                               No. 16-10498
                                                                           Fifth Circuit

                                                                         FILED
                             Summary Calendar                    November 3, 2017
                                                                    Lyle W. Cayce
TRENT TAYLOR,                                                            Clerk


                                          Plaintiff-Appellant,

v.

ARION WILLIAMS, Medical Director, Individually and in his official capacity;
REBECCA RAMIREZ, Senior Director Psychiatric, Individually and in their
official capacity; RAYE MITCHELL, Director of nursing psychiatric,
Individually and in their official capacity; ROBERT STEVENS, Warden,
Individually and in their official capacity; ROBERT RIOJAS, Sergeant of
Corrections Officer, Individually and in their official capacity; RICARDO
CORTEZ, Sergeant of Corrections Officer, Individually and in their official
capacity; STEPHEN HUNTER, Correctional Officer, Individually and in their
official capacity; LARRY DAVIDSON, Correctional Officer, Individually and in
their official capacity; CORRECTIONAL OFFICER JOHN DOE, Camera
Operator, Individually and in their official capacity; JENNIFER MARES,
Correctional Officer, Individually and in their official capacity; JANE DOE,
Correctional Officer, For B-2 on 9-8-13, Individually and in their official
capacity; UNIDENTIFIABLE YOUNG, Correctional Officer, For B-2 on 9-9-
13, Individually and in their official capacity; MARIA REYNA, Correctional
Officer, Individually and in their official capacity; JOHN #1 DOE, Escorting
Correctional Officer, for 9-11-13, Individually and in their official capacity;
JOHN #2 DOE, Escorting Correctional Officer, For 9-11-13, Individually and
in their official capacity; SHANE SWANEY, Sergeant Of Corrections Officer,
Individually and in their official capacity; ERMMA PARRA, Correctional
Officer, Individually and in their official capacity; CHEVIS PARKER,
Correctional Officer, Individually and in their official capacity; FRANCO
ORTIZ, Correctional Officer, Individually and in their official capacity; JOE
MARTINEZ, Correctional Officer, For D-2 on 9-12-13, Individually and in their
official capacity; CREASTOR HENDERSON, L.V.N., Individually and in their
official capacity; RAYMUNDO MONTEZ, Correctional Officer, Individually
and in their official capacity; JOHN #3 DOE, Correctional Officer on 9-12-13
    Case: 16-10498    Document: 00514224355    Page: 2   Date Filed: 11/03/2017


                                No. 16-10498

on Video, Individually and in their official capacity; TYRONNE JONES,
Sergeant of Corrections officer, Individually and in their official capacity;
STEPHANIE ORR, L.V.N., Individually and in their official capacity; SUSAN
NASH, L.V.N., Individually and in their official capacity; DEBRA FIELDER,
R.N., Individually and in their official capacity; SHAUNA CARPENTER, R.N.,
Individually and in their official capacity; DARLA HUBBLE, Correctional
Officer, Individually and in their official capacity; TRICINIA GIPSON,
Correctional Officer, Individually and in their official capacity; JOHN DOE #6,
Correctional Officer for E-3 On 10-14-13, Individually and in their official
capacity; RANDY HANCOCK, Sergeant of Corrections Officer, Individually
and in their official capacity; RANDY CRAIN, Correctional Officer,
Individually and in their official capacity; MICHAEL MCDONALD,
Psychiatrist/P.A., Individually and in their official capacity; SHAWN
VALLANCE, Sergeant of Corrections Officer, Individually and in their official
capacity; MELISSA OLMSTEAD, Correctional Officer, Individually and in
their       official    capacity;         MAILROOM           ADMINISTRATION
OFFICER/SUPERVISOR, For 10-14-13, Individually and in their official
capacity; OPAL MANKINS, R.N., Individually and in their official capacity;
ALLAN HANRETTA, M.D., Individually and in their official capacity; JANIS
WOODALL, L.C.S.W., Individually and in their official capacity; KIM DAVIS,
L.V.N., Individually and in their official capacity; SEAN O'DONNEL, P.H.D.,
Individually and in their official capacity; MARILYN NOBLE, P.A.,
Individually and in their official capacity; PRIYA KANDHERIA, M.D.,
Individually and in their official capacity; UNKNOWN SIGNEE JOHN DOE,
Individually and in their official capacity; LANETTE LINTHICUM, M.D.,
Director Health Services, Individually and in their official capacity; DENISE
DESHIELDS, M.D., Medical Director TTUHSC, Individually and in their
official capacity,

                                          Defendants-Appellees.


                Appeals from the United States District Court
                     for the Northern District of Texas
                           USDC No. 5:14-CV-149




                                      2
     Case: 16-10498      Document: 00514224355         Page: 3    Date Filed: 11/03/2017


                                      No. 16-10498

Before JOLLY, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       Trent Taylor, Texas prisoner #1691384, filed a civil rights complaint
against 47 employees of the Montford Unit of the Texas Department of
Criminal Justice, Correctional Institutions Division. During his two-month
incarceration at the Montford Unit, Taylor contended, he was subjected to
unconstitutional cell conditions, excessive use of force, forced psychiatric
treatment, denial of medical care, sexual harassment, denial of access to the
courts and to the prison grievance process, conspiracy, harassment, and
retaliation. In two separate motions, the defendants moved to dismiss the
complaint for failure to state a claim, and the district court granted the motions
in part and denied the motions in part.
       The district court concluded that Taylor had failed to state a claim upon
which relief could be granted with respect to his conditions-of-confinement and
denial-of-medical-care claims against: Marion Williams, Rebecca Ramirez,
Raye Mitchell, Jennifer Mares, Maria Reyna, Ermma Parra, Chevis Parker,
Raymundo Montez, Tyronne Jones, Susan Nash, Debra Fielder, Shauna
Carpenter, Darla Hubble, Triciania Gipson, Randy Hancock, Randy Crain,
Michael McDonald, Shawn Vallance, Opal Mankins, Allan Hanretta, Janis
Woodall, Kim Davis, Sean O’Donnel, Marilyn Noble, Priya Kandheria, Lanette
Linthicum, and Denise DeShields. Taylor’s claims against Correctional Officer
John Doe, Jane Doe, Loretta Young, John Doe #1, John Doe #2, John Doe #3,
John Doe #6, Mailroom Administration Officer/Supervisor, and Unknown
Signee John Doe were also dismissed. These defendants either had not been



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.



                                             3
    Case: 16-10498    Document: 00514224355      Page: 4   Date Filed: 11/03/2017


                                 No. 16-10498

identified or had not been served. The district court determined also that
Taylor had not stated a claim upon which relief could be granted with respect
to his claims: that he had been required to undergo psychiatric treatment
without his consent; that he was sexually harassed because he was unclothed
in the presence of female guards; that his right of access to the courts was
violated; and that he was the victim of conspiracy, harassment, and retaliation.
Taylor’s official-capacity claims were dismissed on immunity grounds, and his
requests for injunctive relief were dismissed as moot.       The district court
entered final judgment with respect to these rulings pursuant to Federal Rule
of Civil Procedure 54(b). Taylor gave timely notice of his appeal.
      We have not considered arguments raised by Taylor with respect to his
cell-conditions and deliberate-indifference-to-medical-care claims against
Robert Stevens, Robert Riojas, Ricardo Cortez, Stephen Hunter, Larry
Davidson, Shane Swaney, Franco Ortiz, Joe Martinez, Creastor Henderson,
and Stephanie Orr and his excessive-force claim against Melissa Olmstead
because those claims were not disposed of by the Rule 54(b) judgment on
appeal.
      Because they have not been briefed, the following questions have been
WAIVED: (1) whether the district court erred in dismissing Taylor’s official-
capacity claims; (2) whether the district court erred in dismissing Taylor’s
claims against Reyna, Jones, Nash, Fielder, Carpenter, Hubble, Gipson, Crain,
Hanretta,    Linthicum,    DeShields,       Young,   Mailroom    Administration
Officer/Supervisor, and the John and Jane Doe parties; (3) whether the district
court erred in dismissing Taylor’s conditions-of-confinement claim against
Vallance; and (4) whether district court erred in dismissing Taylor’s
interference-with-grievance-process and state-tort claims. See Brinkmann v.
Dallas Cty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987). Taylor



                                        4
    Case: 16-10498     Document: 00514224355     Page: 5   Date Filed: 11/03/2017


                                  No. 16-10498

states in his reply brief that he no longer wishes to pursue his sexual-
harassment claims against Williams, Mitchell, and Ramirez, which he recast
in his original brief as claims under the Religious Land Use and
Institutionalized Persons Act. We have not considered Taylor’s contentions
with respect to his claims against Montez because they were not asserted in
the original brief. See Taita Chem. Co., Ltd. v. Westlake Styrene Corp., 246
F.3d 377, 384 n.9 (5th Cir. 2001). The remaining appellees are Williams,
Ramirez, Mitchell, Mares, Parra, Parker, Hancock, McDonald, Vallance,
Mankins, Woodall, Davis, O’Donnel, Noble, and Kandheria.
      Taylor’s motion for an order requiring the defendants to serve him with
copies of documents filed by them and requiring the defendants’ attorneys to
follow the rules is DENIED AS UNNECESSARY.                  Taylor’s motion for
appointment of counsel is DENIED. See Ulmer v. Chancellor, 691 F.2d 209,
213 (5th Cir. 1982).
      The district court did not err in dismissing Taylor’s requests for
injunctive relief as moot. See Herman v. Holiday, 238 F.3d 660, 665 (5th Cir.
2001).
      We review de novo a dismissal under Rule 12(b)(6) of Federal Rules of
Civil Procedure for failure to state a claim upon which relief can be granted
accepting all well-pleaded facts as true and viewing those facts in the light
most favorable to the plaintiff. Whitley v. Hanna, 726 F.3d 631, 637 (5th Cir.
2013). A complaint must “contain sufficient factual matter, accepted as true,
to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556
U.S. 662, 678 (2009) (internal quotation marks and citation omitted).
Conclusory allegations, unwarranted factual inferences, and legal conclusions
will not suffice. Gentilello v. Rege, 627 F.3d 540, 544 (5th Cir. 2010).




                                        5
    Case: 16-10498    Document: 00514224355     Page: 6   Date Filed: 11/03/2017


                                 No. 16-10498

      Taylor contends that he stated valid conditions-of-confinement claims
against Mares, McDonald, Parra, Parker, Williams, Ramirez, and Mitchell.
Taylor’s allegations against Mares, McDonald, Parra, and Parker do not show
that it is plausible that these defendants had subjective knowledge that Taylor
was exposed to cell conditions for a sufficient period of time that constituted
an extreme deprivation or posed a serious risk to his health or safety. See
Farmer v. Brennan, 511 U.S. 825, 834, 847 (1994); Hutto v. Finney, 437 U.S.
678, 686-87 (1978); Davis v. Scott, 157 F.3d 1003, 1006 (5th Cir. 1998); see also
Iqbal, 556 U.S. at 678. In turn, he has not shown that Williams, Ramirez, and
Mitchell failed to supervise subordinate officers, that a causal connection
existed between a failure to supervise and a constitutional injury, or that these
defendants acted with deliberate indifference to a substantial risk to Taylor of
serious harm related to his cell conditions. See Smith v. Brenoettsy, 158 F.3d
908, 911-12 (5th Cir. 1998).
      Taylor asserts that Sergeant Hancock violated his right of access to the
courts by failing to photograph an injury he sustained during a use-of-force
incident. Taylor does not assert that he has been precluded by Hancock’s
omission from filing any pleadings or other documents in a legal proceeding.
See Lewis v. Casey, 518 U.S. 343, 349 (1996).
      Taylor complains that his right to procedural due process was denied
when his confinement at the Montford Unit and treatment continued after he
withdrew his consent. For this, he blames Williams, Ramirez, and Mitchell,
and members of the “warden’s committee”: McDonald, Vallance, Mankins,
Woodall, Davis, O’Donnel, Noble, and Kandheria.
      Taylor’s conclusional allegations regarding Williams, Ramirez, and
Mitchell do not demonstrate that these supervisory officials violated his
constitutional rights. See Brenoettsy, 158 F.3d at 911-12; see also Gentilello,



                                       6
    Case: 16-10498     Document: 00514224355     Page: 7   Date Filed: 11/03/2017


                                  No. 16-10498
627 F.3d at 544. As to all the foregoing claims and assertions, the judgment of
the district court is AFFIRMED.
      In addressing Taylor’s claim of forced psychiatric treatment in violation
of due process, the district court relied on Washington v. Harper, 494 U.S. 210,
236 (1990), and Meachum v. Fano, 427 U.S. 215, 225 (1976) in concluding that
Taylor had not stated a claim against McDonald, Vallance, Mankins, Woodall,
Davis, O’Donnel, Noble, and Kandheria. Finding no claim for a constitutional
violation, the district court terminated its qualified immunity inquiry. See
Siegert v. Gilley, 500 U.S. 226, 231-32 (1991); Harlow v. Fitzgerald, 457 U.S.
800, 818 (1982). However, Taylor’s allegations are sufficient to state a claim
that warrants further consideration in light of Vitek v. Jones, 445 U.S. 480,
493-95 (1980). We remand to the district court to consider, in the first instance,
these defendants’ contentions that they are entitled to qualified immunity.
The judgment is VACATED as to this claim and REMANDED for further
development.
      AFFIRMED IN PART; VACATED IN PART AND REMANDED.




                                        7